On October 26,2006, the defendant was sentenced to a commitment to the Department of Corrections for a term of two (2) years, to run concurrent with the sentence the Defendant is currently serving from Municipal Court, for violation of the conditions of a deferred sentence, for the offense of Count I: Attempt (Criminal Possession of Dangerous Drugs), a felony.
On April 6, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Kris Copenhaver-Landon. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless itis deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
Done in open Court this 6th day of April, 2007.
DATED this 18th day of April, 2007.
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Chairperson, Hon. Randal I. Spaulding, Member, Hon. Katherine Irigoin and Member, Hon. Stewart Stadler